280 F.2d 424
ACE BEER DISTRIBUTORS, INC., Plaintiff-Appellant,v.STROH BREWERY COMPANY, Inc., Defendant-Appellee.ACE BEER DISTRIBUTORS, INC., Plaintiff-Appellant.v.KOHN, INC., et al., Defendants-Appellees.
Nos. 14,025, 14,026.
United States Court of Appeals Sixth Circuit.
April 27, 1960.

Myron Krotinger, Cleveland, Ohio, Mendelsohn, Krotinger & Lane, Cleveland, Ohio, of counsel, for Ace Beer Distributors, Inc.
Rockwell T. Gust, Detroit, Mich., Butzel, Eaman, Long, Gust & Kennedy, Detroit, Mich., Arter, Hadden, Wykoff & Van Duzer, Cleveland, Ohio, for Stroh Brewery, Co., Inc.
C. Kenneth Clark, Youngstown, Ohio, Harrington, Huxley & Smith, Youngstown, Ohio, Charles G. Schnur, Akron, Ohio, of counsel, for Kohn, Inc., and others.
Before McALLISTER, Chief Judge, SIMONS, Senior Circuit Judge, and WEICK, Circuit Judg.
PER CURIAM.


1
The above cause coming on to be heard on an appeal from orders denying petitions for preliminary injunctions in the above cases, and after hearing the case upon the record, the briefs of the parties and the arguments of counsel in open court, and after due consideration of the reasons set forth in the oral ruling of the Court denying the issuance of the preliminary injunctions, and the Court being duly advised:


2
Now, therefore, it is ordered, adjudged and decreed that the orders of the District Court denying preliminary injunctions in the above cases be and are hereby affirmed.